DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s Remarks and Amendments filed 12/23/2020 are acknowledged and have been considered. 
	Applicant’s Amendments to claims 1, 6, 10, 13-15, 17, and 20 are acknowledged. 
	Regarding the objections to the claims, amendments to claims 15 and 20 are acknowledged. Accordingly, the previously applied objections to the claims are withdrawn. 
	Regarding the claim interpretation under 35 U.S.C. 112(f), amendments to claims 1 and 20 are acknowledged. Accordingly, claim interpretation under 35 U.S.C. 112(f) is withdrawn. 
	Regarding the rejections under 35 U.S.C. 112(b), cancelation of claims 2-4 and 7 is acknowledged. Furthermore, amendments to claims 6 and 17 are acknowledged. Accordingly, the previously applied rejections under 35 U.S.C. 112(b) are withdrawn. 

Status of Claims
	Claims 1-20 were previously pending in the application. Of these previously pending claims, claims 2-4, 7-9, and 12 are canceled. 
	Claims 1, 5-6, 10-11, and 13-20 are under examination. 

Specification
The disclosure was previously and remains objected to because of the following informalities: Paragraph [0002] of the Specification contains a sentence that does not end in a period.  
Appropriate correction is required.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities: 
In Applicant’s response to the rejections under 35 U.S.C. 112(b) (Pg. 6 of the Remarks), it is recited that all uses of the phrase are expressly recited as, “treatment of bladder cancer.” 
	Examiner respectfully disagrees. Examiner submits that there is in fact only one occasion in which the use of the phrase is expressly recited as, “treatment of bladder cancer.” This one occasion can be found in claim 1, line 2. 
	Conversely, the remaining uses of the phrase are recited as “bladder cancer treatment.” These two remaining uses can be found in claim 1, line 13 and claim 6, line 2. 
Although Examiner recognizes that these two differing versions of the phrase are intended to be synonymous, Examiner recommends amending the phrases to be consistent throughout the entirety of the claim set. Appropriate correction is required.

Claim 6 is further objected to because of the following informalities: 
Claim 6 recites the limitation "the method of claim 4" in line 1.  
Claim 6 was previously dependent on claim 4, which has since been canceled. Examiner is under in the assumption that Applicant intended to amend claim 6 to be dependent from claim 1. To remedy the objection, Examiner recommends amending the dependency of claim 6 to depend on claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-6, 10-11, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20130164216 A1, hereinafter "Li") in view of Gierskcky et al. (US 7850008 B2, hereinafter “Gierskcky”), further in view of Klingemann (WO 2015179710 A1, hereinafter "Klingemann"). 
	Regarding claim 1, Li discloses: 
A method of measuring the progression ("tumor sizes were measured periodically" Li: [0041]) and effectiveness of a treatment of bladder cancer ("shown by immunohistochemisty and HE staining that injection of BCMab1 and BCMab1-Ra in bladder successfully inhibited tumor growth" Li: [0046]) in a subject diagnosed with a bladder cancer ("the treatment of bladder cancer" Li: Abstract), comprising,
infusing the bladder of the subject with a volume of a physiologically acceptable tumor selective dye or stain ("FIG. 1. BCMab1 specifically recognized bladder cancer cell line and bladder cancer tissue. (a, b) It was shown by immunofluorescence and immunohistochemisty that BCMab1 stain was positive for bladder cancer cell line T24 cells and negative for normal bladder cancer cell line HCV29. (c) BCMab1 stain was positive for bladder cancer tissues and negative for normal bladder mucosal tissues (IHC)" Li: [0032], Fig. 1),
in a physiologically acceptable solution or carrier ("a pharmaceutically acceptable carrier" Li: [0059]),
at a concentration effective ("an effective amount of the binding molecules" Li: [0059]) to selectively stain tumor tissue (""an effective amount" means the amount of a therapeutical agent to treat, alleviate or prevent diseases or conditions, or the amount showing detectable therapeutical or prophylactic effect" Li: [0062]),
detecting and measuring any bladder tumors stained by step (a) by conducting a cystoscopic procedure on the subject with a cystoscope ("cystoscopy are still the golden criteria for the diagnosis and monitoring of bladder cancer" Li: [0007]),
treating the subject's bladder cancer ("provide use of the pharmaceutical composition of the invention in preparation of the medicament for the treatment of bladder cancer. In a preferred embodiment, the medicament is used in a combination therapy with other drugs for the treatment of bladder cancer" Li: [0024]),
repeating steps (a) and (b) after step (c) ("mice were subjected to an immunohistochemistry assay using anti-CD31 antibody on Days 10, 20 and 30, so as to calculate MVD (measure microvessel density)" Li: [0046]; This discloses the repetition of steps (a) and (b), as the subjects were subjected to an assay and measured multiple times over the course of many days),
comparing consecutive measurements of steps (c) and (d) to measure the degree of progression and effectiveness of the bladder cancer treatment ("Comparison of the growth curves for BCMab1, BCMab1-Ra and mIgG treated groups. (e) It was shown by immunohistochemisty and HE staining that injection of BCMab1 and BCMab1-Ra in bladder successfully inhibited tumor growth" Li: [0046], Fig. 15).
Regarding claim 1, Li remains silent on: 
at a concentration effective to selectively stain tumor tissue in the lining of the bladder; 
wherein the cystoscope comprises an endoscope for viewing the interior of the subject's bladder,
and a light source for illuminating the interior of the subject's bladder.
	However, in a similar invention in the same field of endeavor, Gierskcky teaches: 
at a concentration effective to selectively stain tumor tissue in the lining of the bladder ("Exemplary surfaces thus include … the lining of the ureters, urinary bladder" Gierskcky: Col. 7); 
wherein the cystoscope comprises an endoscope for viewing the interior of the subject's bladder ("Cystoscopy is performed with either a flexible or rigid endoscope for the visual inspection of the bladder" Gierskcky: Col. 24),

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bladder cancer tumor marker and use thereof disclosed by Li, by including the ester compounds and their use in diagnosis and photochemotherapy of disorders as taught by Gierskcky. One of ordinary skill in the art would have been motivated to make this modification because "the localization of the fluorescence may be used to visualize the size, extent and situation of the abnormality or disorder" (Gierskcky: Col. 11). 

	Further regarding claim 1, the combination of Li and Gierskcky remains silent on: 
wherein the treating step comprises immunotherapy with natural killer (NK) cell,
and the NK cells consist of autologous NK cells,
or are NK cells that are autologous and activated in vitro and reinfused into the subject.
	However, in a similar invention in the same field of endeavor, Klingemann teaches: 
wherein the treating step comprises immunotherapy with natural killer (NK) cell (“anti-tumor immunotherapeutic agent comprises one or more cell lines used in immunotherapy of tumors such as NK-92 cells” Klingemann: [0001]),
and the NK cells consist of autologous NK cells ("NK cells may be intended for autologous or allogeneic treatment of a patient" Klingemann: [0018]),
or are NK cells that are autologous ("NK cells may be intended for autologous or allogeneic treatment of a patient" Klingemann: [0018]) and activated (“NK cell activation" Klingemann: [0047]) in vitro and reinfused into the subject ("re-infused into the subject" Klingemann: [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bladder cancer tumor marker and use thereof disclosed by Li, by including the methods for treating tumors with NK-92 cells as taught by Klingemann. One of ordinary skill in the art would have been motivated to make this modification because the "NK-92 cell line is a homogeneous cancerous NK cell population having broad anti-tumor cytotoxicity with predictable yield after expansion" (Klingemann: [0045]). Furthermore, "NK-92 cells do not, however, attack normal cells nor do they elicit an unacceptable immune rejection response" (Klingemann: [0004]).

Regarding claim 5, Li discloses: 
The method of claim 1, wherein step (c) is repeated, as clinically determined for treating the subject's bladder cancer ("treated mice were subjected to an immunohistochemistry assay using anti-CD31 antibody on Days 10, 20 and 30" Li: [0046]),
and wherein steps (a) and (b) are repeated at an interval selected from the group consisting of every two days ("doses can be given every day, or the dose can be reduced proportionally" Li: [0067]), every week ("injected intraperitoneally, 3 times/week, for 35 days. The tumor volumes were measured twice per week" Li: [0109]), every two weeks ("After two weeks, the mice were immunized again with the same injection volume and method" Li: [0073]), every month, every two months, and every six months,
until the subject's bladder cancer is in remission, or until a change of the treatment protocol is required ("can be adjusted for providing an optimal therapeutical response" Li: [0067]; Li's adjustment for providing an optimal therapeutical response reads on a change of the treatment protocol).
	While Li does not explicitly disclose each and every one of the intervals for the repetition of steps (a) and (b) as claimed in claim 5, Li certainly teaches at least one of the claimed intervals, as described above. 

Regarding claim 6, Li discloses: 


	Regarding claims 10-11, the combination of Li, Gierskcky, and Klingemann discloses: 
The method of claim 1, as described above. 
	Regarding claims 10-11, the combination of Li and Gierskcky remains silent on: 
wherein the NK cells are allogenic and autologous to the subject, and
wherein the autologous NK cells are obtained by
isolating NK cells from the blood of the subject,
expanding the isolated NK cells ex vivo in a suitable cell culture medium, and
collecting the autologous NK cells expanded by step (b);
further comprising a step of infusing the collected autologous NK cells back into the subject.
	However, in a similar invention in the same field of endeavor, Klingemann teaches:
wherein the NK cells are allogenic and autologous to the subject ("NK cells may be intended for autologous or allogeneic treatment of a patient" Klingemann: [0018]), and
wherein the autologous NK cells are obtained by
isolating NK cells from the blood of the subject("NK cells used for this purpose are isolated from the peripheral blood lymphocyte ("PBL") fraction of blood from the subject" Klingemann: [0003]),
expanding the isolated NK cells ex vivo in a suitable cell culture medium ("expanded in cell culture" Klingemann: [0003]), and
collecting the autologous NK cells ("to obtain sufficient numbers of cells" Klingemann: [0003]) expanded by step (b) 


	Regarding claims 13-15, the combination of Li, Gierskcky, and Klingemann discloses: 
The method of claim 1, as described above. 
	Regarding claims 13-15, the combination of Li and Gierskcky remains silent on: 
wherein the NK cells are modified to express at least one marker or antigen on the surface of the NK cells,
where the marker provides targeted binding of the NK cells to the subject's bladder tumor;
wherein the NK cells are administered by infusion into the bloodstream of the subject; 
wherein autologous NK cells are activated in vitro by administering one or more NK activating cytokines to the subject.
However, in a similar invention in the same field of endeavor, Klingemann teaches:
wherein the NK cells are modified to express at least one marker or antigen on the surface of the NK cells ("NK-92 cells express chimeric antigen receptors (CARs) on the surface of the cells" Klingemann: [0011]),
where the marker provides targeted binding of the NK cells to the subject's bladder tumor ("recognize at least one cancer-associated surface antigen expressed by the tumor cells" Klingemann: [0011]);
wherein the NK cells are administered by infusion into the bloodstream of the subject ("cells are loaded into a syringe connected to a Rebar® catheter available from ev3, Irvine, CA. The distal end of the catheter is introduced into the femoral artery by conventional means" Klingemann: [0062]); 
wherein autologous NK cells are activated in vitro by administering one or more NK activating cytokines to the subject ("cytokine-induced killer cells (i.e., CIKs) are cytotoxic immune effector cells that have 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bladder cancer tumor marker and use thereof disclosed by Li, by including the methods for treating tumors with NK-92 cells as taught by Klingemann. One of ordinary skill in the art would have been motivated to make this modification because the "NK-92 cell line is a homogeneous cancerous NK cell population having broad anti-tumor cytotoxicity with predictable yield after expansion" (Klingemann: [0045]). Furthermore, "NK-92 cells do not, however, attack normal cells nor do they elicit an unacceptable immune rejection response" (Klingemann: [0004]).

Regarding claims 18-20, the combination of Li, Gierskcky, and Klingemann discloses: 
The method of claim 1, as described above. 
Regarding claims 18-20, the combination of Li and Klingemann remains silent on: 
wherein the tumor selective dye or stain is converted to a photoactive porphyrin compound when taken up by a tumor cell; 
wherein the tumor selective dye or stain is hexaminolevulinate HCl; 
wherein system for illuminating the interior of the subject's bladder comprises a light source selected from the group consisting of a white light source, a blue light source, a laser illuminator and combinations thereof.
However, in a similar invention in the same field of endeavor, Gierskcky teaches: 
wherein the tumor selective dye or stain is converted to a photoactive porphyrin compound when taken up by a tumor cell ("production of porphyrins (mainly protoporphyrin IX (PpIX)) after topical application of free ALA and one of its derivatives (methyl ester) for 4.5 and 24 hours in the nodular basal cell carcinomas (BCCS)" Gierskcky: Col. 19); 

wherein system for illuminating the interior of the subject's bladder comprises a light source selected from the group consisting of a white light source ("inspection with white and blue light" Gierskcky: Col. 24), a blue light source ("inspection with white and blue light" Gierskcky: Col. 24), a laser illuminator ("irradiation of different areas of the body, eg. by lamps or lasers" Gierskcky: Col. 9) and combinations thereof.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bladder cancer tumor marker and use thereof disclosed by Li, by including the ester compounds and their use in diagnosis and photochemotherapy of disorders as taught by Gierskcky. One of ordinary skill in the art would have been motivated to make this modification "to provide photochemotherapeutic agents which are better able to penetrate the tumour or other abnormality, and which have an enhanced photochemotherapeutic effect" (Gierskcky: Col. 2). 


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Gierskcky and Klingemann, further in view of Biel (US 6083487 A, hereinafter "Biel").

Regarding claims 16-17, the combination of Li, Gierskcky, and Klingemann discloses: 
The method of claim 1, as described above. 
Regarding claims 16-17, the combination of Li, Gierskcky, and Klingemann remains silent on: 
wherein the tumor selective dye or stain is selected from the group consisting of methylene blue (methylthionine chloride), toluidine blue (tolonium chloride), and Evan's blue, and/or Gentian violet; 
wherein the supravital dye is methylene blue.

wherein the tumor selective dye or stain is selected from the group consisting of methylene blue (methylthionine chloride) ("method for selective tumor fluorescence identification using methylene blue and toluidene blue" Biel: Col. 1), toluidine blue (tolonium chloride), and Evan's blue, and/or Gentian violet; 
wherein the supravital dye is methylene blue ("method for selective tumor fluorescence identification using methylene blue" Biel: Col. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bladder cancer tumor marker and use thereof disclosed by Li, by including the method for differentiating between normal tissue and tumor tissue as taught by Biel. One of ordinary skill in the art would have been motivated to make this modification because "concentrations of methylene blue and or toluidene blue are utilized to provide the greatest differentiability between normal tissue and tumor tissue within the tissue field" (Biel: Abstract). 


Response to Arguments
	The Remarks from the Applicant filed 12/23/2020 have been carefully reviewed and considered by the Examiner. Each specific argument in the Remarks will be addressed individually below. 

Applicant’s arguments, see the top section of Pg. 7 of Applicant's Remarks, filed 12/23/2020, with respect to the rejection of amended claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and in view of the amendments to claim 1, a new ground(s) of rejection is made under 35 U.S.C. 103 over Li in view of Gierskcky, further in view of Klingemann.
original claim 1. 
	However, Applicant amended claim 1 to include the limitations of previously pending claim 9. Since the subject matter of previously pending claim 9 was not disclosed by the combination of Li and Gierskcky, this particular rejection is withdrawn. 
In response, upon further consideration and in view of the amendments to claim 1, a new ground(s) of rejection is made under 35 U.S.C. 103 over Li in view of Gierskcky, further in view of Klingemann. This new ground of rejection of claim 1 is detailed in full in the 35 U.S.C. 103 rejection section of the present Office Action. 

Applicant's arguments, see the bottom section of Pg. 7 through the middle of Pg. 9 of Applicant’s Remarks, filed 12/23/2020, have been fully considered but they are not persuasive. 
	Applicant submits that while Gierskcky is listed in the introductory statement of this ground of rejection, there is no further mention of the Gierskcky reference in this ground of rejection; Applicant thus assumed that the mention of Gierskcky in the introduction this section of the rejection was an informality. 
	In response, Examiner respectfully submits that the listing of Gierskcky in the introductory statement of this ground of rejection is proper. Since the previously pending claims 9-15 were directly or indirectly dependent on independent claim 1, and Gierskcky is relied upon for the rejection of claim 1, Gierskcky is thus also relied upon in the rejections of previously pending claims 9-15. In the present Office Action, the language used in the rejections of the dependent claims has been refined to more accurately reflect the references being relied upon for each claim limitation. 

	In response, Examiner respectfully agrees, and submits that while Li is silent regarding these limitations from previously pending claims 9-15, these limitations are taught by Klingemann, as detailed in the previous Office Action. 
	Applicant disagrees with Examiner’s conclusion that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bladder cancer tumor marker and use thereof discloses by Li, by including the methods for treating tumors with NK-92 cells as taught by Klingemann. Applicant provides two primary arguments for why it would not have been obvious to combine the Klingemann reference with the Li reference: 
Klingemann discourages reliance on such NK cells by stating: “However, such therapy is complicated by the fact that not all NK cells are cytolytic and the therapy is specific to the treated patient.” 
Klingemann does not teach or create any expectation of success when employing any other type of NK cells, but instead teaches treating with NK-92 cells.

In response, Examiner respectfully maintains that it would have been obvious to combine these references, and respectfully provides a response to each of the two arguments: 
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., whether or not the NK cells are cytolytic) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Since it is not required by the claims that the NK cells are cytolytic or not cytolytic, this particular argument that not all NK cells are cytolytic does not carry weight. 
In response, Examiner respectfully submits that conversely, Klingemann does in fact teach and create an expectation of success when employing other types of NK cells, through the following disclosure: “As used to describe the present invention, "immunotherapy" refers to any antibody or naturally occurring or modified NK cell or T-cell, or cell line derived from either, whether alone or in combination and which are capable of inducing cytotoxicity when contacting a cancer cell.” (Klingemann: [0016]).

Regarding previously pending claims 9-15, Examiner respectfully submits that Gierskcky was being relied upon for the rejection of these claims only due to their dependence on claim 1. 
Applicant submits that the alleged combination of Li and Klingemann, and even Gierskcky, would not have taught or suggested the presently claimed invention. Applicant summarizes each of the arguments and submits that for these reasons, the rejection of the claims should be withdrawn. 
In response, Examiner respectfully submits that this combination of references does teach and/or suggest each of the limitations of the presently claim invention, as described in full in the 35 U.S.C. 103 rejection section of the present Office Action. 

Applicant's arguments, see the bottom of Pg. 9 through the top of Pg. 10 of Applicant’s Remarks, filed 12/23/2020, have been fully considered but they are not persuasive. 
Applicant submits that claims 16-17 are non-obvious over the art of record for all of the reasons that claim 1 is non-obvious over the art of record. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793